Citation Nr: 0024626	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1966.

This appeal arises from a September 1998 rating decision of 
the Detroit, Michigan Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
glaucoma.  The veteran testified before the undersigned 
member of the Board at a July 2000 Travel Board hearing.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from glaucoma that is 
related to disease or injury in service.

2.  The claim of entitlement to service connection for 
glaucoma is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for glaucoma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for glaucoma, 
the service medical records are silent regarding complaints, 
findings or diagnoses of such a disability.  The March 1966 
separation examination report shows that the veteran had 
defective vision and that he wore glasses.  

The veteran contends that he currently suffers from glaucoma, 
which was first diagnosed in 1995, due to the fact that 
during service he went into cardiac arrest during hernia 
surgery which, in turn, resulted in the development of 
glaucoma.  A July to August 1965 hospital report shows that 
right inguinal hernioplasty was performed in July 1965.  It 
was noted that his post-operative course was uncomplicated 
and following a brief period of convalescence, the veteran 
was discharged from hospitalization.  There is no mention in 
the medical record of any complications during or following 
surgery to include cardiac arrest.  

On VA eye examination in July 1995, the veteran's eye history 
was unremarkable.  Following examination, the diagnoses 
included the fact that the veteran was a glaucoma suspect.  
Thereafter, a VA medical statement dated in September 1998 
indicates that the veteran had been diagnosed and treated for 
glaucoma in July 1998.

The record does not contain competent medical evidence which 
would demonstrate that the veteran's glaucoma, which was 
first diagnosed more than 25 years after separation from 
service, is the result of disease or injury in service.  An 
April 1999 statement was received from Dr. Lance Lemon who 
saw the veteran to provide an opinion as to whether cardiac 
arrest suffered in 1965 was responsible for his glaucoma.  
Dr. Lemon indicated that he was not aware of cardiac arrest 
being a risk factor for glaucoma.  Dr. Lemon further stated 
that analysis of intraocular pressure measurements before and 
after the myocardial infarction would be necessary to rule 
this out as a possibility.  There is no basis for further 
analysis along these lines, however, as the record does not 
support the veteran's contention that he suffered a 
myocardial infarction during service.  Neither was he treated 
for glaucoma or for the eyes during the hernia surgery in 
1965.  As a result, the intraocular pressure data as 
referenced by Dr. Lemon does not exist.  Moreover, there is 
no other medical evidence or opinion in the record which 
would forge the putative nexus postulated by the veteran.

The veteran testified at a personal hearing before a hearing 
officer at the RO in January 1999 that no physician had ever 
told him that there was a connection between the alleged 
cardiac arrest in service and his glaucoma.  He was then 
asked if he could obtain such a statement.  He thereafter 
submitted the April 1999 statement from Dr. Lemon which does 
not support his claim.  During the July 2000 Travel Board 
hearing, the veteran was again informed that he should submit 
a medical nexus statement if one existed.  The veteran was 
unable to provide evidence as to the existence of such a 
statement.  VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the  veteran has been informed on 
multiple occasions of the necessity of submitting a written 
statement from a physician regarding the putative nexus 
advanced by the veteran between his service and glaucoma.  
Thus, VA's duty under Robinette has been fulfilled.  

The record includes copies of what appear to be several pages 
of medical text regarding the eyes which were submitted by 
the veteran.  These submissions, however, contain no specific 
findings pertaining to the veteran's service connection claim 
for glaucoma.  As a lay person, relying on a generic medical 
treatise or vocational report, the veteran is not qualified 
to render a medical opinion as to the whether his glaucoma is 
related to service.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The submissions from 
medical test supplied by the veteran simply provide 
speculative generic statements.  Therefore, the 
aforementioned medical texts do not add any probative value 
to the consideration of the veteran's claim. 

The only evidence that would support the veteran's claim that 
he currently suffers from glaucoma that is related to service 
is found in the veteran's statements and testimony and from 
the statement from the veteran's mother regarding the 
veteran's inservice surgery; however, lay evidence is 
inadequate to establish a medical nexus diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. § 
5107(a) of presenting a well grounded claim.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for glaucoma is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

